Citation Nr: 1809265	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bladder disability, to include bladder cancer, stricture of the urethra and new growth, malignant-genitourinary system, to include as due to herbicide exposure.

2. Entitlement to service connection for prostate disability, to include prostate cancer and post-operative residuals, to include as due to herbicide exposure.

3. Entitlement to service connection for renal disability, to include renal cancer, left kidney atrophy, left kidney hydronephrosis, nephritis and chronic kidney disease, to include as due to herbicide exposure.

4. Entitlement to an effective date earlier than January 23, 2009 for the award of service connection for spindle cell sarcoma of the right eyelid.

5. Entitlement to an initial rating in excess of 30 percent disabling for right eyelid loss and scar as of January 23, 2009.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009, August 2013, April 2014 and January 2016 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran filed a claim for residuals of an injury to his eyes in July 2006.  A December 2006 rating decision granted service connection for cataract, status post eye injury, and assigned a 10 percent evaluation effective July 19, 2006.  The Veteran did not express disagreement with that decision and that decision became final.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017). 

In January 2009, the Veteran filed a claim for spindle cell carcinoma of the right eyelid.  During the pendency of the appeal, an April 2014 rating decision granted service connection for spindle cell sarcoma of the right eyelid and assigned a non-compensable rating effective January 23, 2009.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

However, the Veteran filed a timely notice of disagreement (NOD) in May 2014 and noted that residuals from treatment of his spindle cell sarcoma included palpable tissue loss and gross distortion and asymmetry of his eyelids.  The Veteran additionally asserted that due to surgeries to treat his service-connection spindle cell sarcoma, his right peripheral vision was substantially impaired.  As such, the Veteran requested a VA examination to determine the current nature and severity of his vision as well as residuals of his spindle cell sarcoma.  

A January 2016 rating decision granted a compensable evaluation for right eyelid loss and scar and assigned a 30 percent rating effective January 23, 2009 based on disfigurement of the face.  The Board additionally notes that a September 2015 rating decision shows the Veteran's spindle cell sarcoma of the right eyelid was combined with the rating for cataract, status post eye injury, still rated 10 percent disabling.  In a May 2016 VA Form 646, the Veteran's representative asserted entitlement to an increased evaluation of the service-connected cataract, status post eye injury with spindle cell sarcoma of the right eyelid. 

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also 38 C.F.R. § 3.1(p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  

It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

Accordingly, the Board finds the May 2014 NOD and May 2016 VA Form 646 raised an increased rating claim for the Veteran's service-connected right eyelid loss and scar as well as an increased rating claim for cataract, status post eye injury with spindle cell sarcoma of the right eyelid.  

While the increased rating claim for right eyelid loss and scar has been adjudicated and certified to the Board, a review of the record shows that the RO has not adjudicated the increased rating claim for cataract, status post eye injury with spindle cell sarcoma of the right eyelid.  See January 2016 Statement of the Case.  Accordingly, that claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for prostate condition, renal condition, and entitlement to an increased rating for right eyelid loss and scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bladder disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2. No claim, formal or informal, was received from the Veteran or any representative seeking service connection for spindle cell carcinoma of the right eyelid until July 23, 2009.





CONCLUSIONS OF LAW

1. The criteria for service connection for bladder disability, to include bladder cancer, stricture of the urethra and new growth, malignant-genitourinary system, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for an effective date earlier than January 23, 2009, for the award of service connection for spindle cell carcinoma of the right eyelid, have not been met.  38 U.S.C. §§ 5101(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.156, 3.160, 3.400, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in May 2009, and June and July 2013.

The Board notes that the January 2016 VA Form 9, Substantive Appeal, shows the Veteran asserted the RO did not fulfill its duty to assist by providing in-person VA examinations.  Specifically, the Veteran noted that the facility where he was incarcerated was willing to accommodate VA examinations.

With regard to the service connection claim decided below, the Board notes that the record contains an October 2013 VA examination report addressing the Veteran's service connection claim for bladder condition.  To the extent the Veteran is asserting the October 2013 VA examination report is inadequate, the Board finds otherwise.  As noted below, the question on appeal is whether such condition is etiologically related to herbicide exposure.  Such inquiry does not require physical examination of the Veteran.  For reasons more fully addressed below, the Board has reviewed the examination report and finds it is adequate to adjudicate this issue on appeal.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bladder Disability

The Veteran seeks entitlement to service connection for a bladder disorder, to include bladder cancer, stricture of the urethra and new growth, malignant-genitourinary system.  Specifically, the Veteran asserts service connection as a result of exposure to herbicides.  

Initially, the Board notes that the Veteran's service treatment records (STRs) are silent as to any bladder condition.

A December 2002 medical record noted a left bladder filling defect which was found consistent with a bladder tumor.  In January 2003, the Veteran underwent a radical cystoprostatectomy with ileal neobladder creation to treat a diagnosed muscle-invasive bladder cancer.  

In May and June 2007, two of the Veteran's treating oncologists issued identical statements asserting that the Veteran's grade II muscle invasive transitional cell carcinoma of the bladder was "as likely as not due to herbicides (i.e. AO)."

An October 2013 VA examination report noted the Veteran had been diagnosed with muscle invasive transitional cell carcinoma of the bladder, and that in April 2003 he underwent a radical cystoprostatectomy with creation of an ileal neobladder.  The examiner opined that the Veteran's bladder cancer was "less likely caused by [Agent Orange]."  In support of her opinion, the examiner stated that she was unable to determine the cause of the bladder cancer but that the medical literature did not support a link between herbicide exposure and bladder cancer.  Additionally, the examiner noted the Veteran reported a history of smoking which was a known risk factor for developing bladder cancer.  

After a review of the evidence of record, the Board finds that service connection for bladder condition is not warranted.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116(f) (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) (2017). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2017).  

Note 1 to section 3.309(e) provides that "the term 'soft-tissue sarcoma' includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  Note 2 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  In addition, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, the Veteran's diagnosed bladder cancer is not listed in 38 C.F.R. § 3.309(e) as a disease recognized by VA regulations as being presumptively associated with herbicide exposure.  Accordingly, the Board finds that service connection on a presumptive basis is not warranted.  Despite this finding, the claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that the objective medical evidence does not indicate the clinical presence of bladder cancer manifest to a compensable disabling degree within the first year following the Veteran's separation from active duty in April 1969, such that service connection on a presumptive basis could be allowed under 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the evidence discussed above and finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a bladder condition.  While the Veteran has submitted two private medical opinions noting that his bladder cancer was "as likely as not due to herbicides" both medical opinions included identical statements, and neither included any supporting rationale.  

A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Accordingly, the Board finds the May and June 2007 medical statements of little probative value and not competent medical evidence.

Conversely, the October 2013 VA examiner opined that the Veteran's bladder cancer was "less likely caused by [Agent Orange]."  The examiner based her opinion on a review of the Veteran's claims file, medical history and a review of the relevant medical literature.  The examiner specifically found that the medical literature did not support a link between herbicide exposure and the Veteran's bladder cancer.  Additionally, while the examiner was unable to make a specific determination as to etiology, she did note a smoking history and stated that smoking was a known risk factor for the development of bladder cancer.  

Accordingly, the Board finds the October 2013 VA examination report the most probative evidence of record.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for it.  There is no competent medical evidence to the contrary.

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran has not offered any lay statements linking his bladder cancer to service other than due to herbicide exposure.  In any event, had the Veteran provided statements linking his bladder cancer to service, a determination of whether such disabilities, to include cancer, is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bladder condition, to include bladder cancer, stricture of the urethra and new growth and malignant-genitourinary system, to include as secondary to herbicide exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  The claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012).  

As noted above, prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1(p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

The Veteran seeks an effective date earlier than January 23, 2009, for the award of service connection for spindle cell sarcoma of the right eyelid.  Specifically, in a May 2014 statement, the Veteran asserted that the effective date should be consonant with the date he filed a claim for bladder cancer, namely May 23, 2007.

The record shows the Veteran filed a service connection claim for muscle invasive carcinoma of the bladder in May 2007.  That claim requested separate ratings relating to residuals of his bladder cancer including, stricture of the urethra, bladder injury, post-operative residuals of the prostate, and new growth, malignant-genitourinary system.  Thereafter, the Veteran filed a claim for spindle cell carcinoma of his right eyelid secondary to renal cancer on January 23, 2009.  

After a review of the record, the Board finds that the Veteran's May 2007 claim for bladder cancer cannot be construed as a claim for spindle cell carcinoma of the right eyelid.  Although the Veteran later asserted that his right eyelid cancer was related to his bladder cancer, the Board notes that the May 2007 claim specified specific organs and specific residuals the Veteran was claiming service connection; none of which were anatomically related to his right eyelid.  Thus, the May 2007 claim did not constitute an intent to apply for service connection for spindle cell sarcoma of the right eyelid, nor was it reasonably raised by the record.

Accordingly, the Board concludes that January 23, 2009 is the proper effective date for the grant of service connection for spindle cell sarcoma of the right eyelid.  The claim is denied.

The Board notes in passing that the RO, in combining the spindle cell sarcoma of the right eyelid with the service-connected cataract, did not alter the effective date of July 2006 for the combined disability rating; the July 2006 effective date pertained to the cataract, and the combining of the two disorders did not result in a higher combined disability rating.  Nevertheless, the Board points out that to the extent the Veteran contends the spindle cell carcinoma warrants an earlier effective date, his claim is denied.  


ORDER

Entitlement to service connection for bladder disability, to include bladder cancer, stricture of the urethra and new growth, malignant-genitourinary system, to include as due to herbicide exposure, is denied.

Entitlement to an effective date earlier than January 23, 2009 for the award of service connection for spindle cell sarcoma of the right eyelid is denied.


REMAND

The Board regrets the delay but finds that a remand is warranted for additional development and to provide adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

1. Prostate and Renal Disorders

The Veteran asserts entitlement to service connection for prostate condition, to include prostate cancer and post-operative residuals, and a renal condition, to include renal cancer, left kidney atrophy, and left kidney hydronephrosis and nephritis.  All issues on appeal have been claimed as secondary to herbicide exposure.

With regard to the claim for prostate condition, an October 2013 VA examiner noted that the medical evidence of record did not support a finding the Veteran had had prostate cancer.  However, the examiner did note a prostate diagnosis for glandular hyerplasia.  

The Board finds the October 2013 VA examination report inadequate.  Initially, the Board notes that the VA examiner did not provide a medical opinion as to etiology of the Veteran's diagnosed prostate condition.  Additionally, the Board notes that the examiner stated that the medical evidence of record did not support a finding the Veteran had had prostate cancer despite a May 2004 medical record noting a past medical history for prostate cancer.  Accordingly, the October 2013 VA examiner's finding appears based on an inaccurate factual predicate.  At the very least, the examiner did not address the conflicting medical evidence of record which the Board finds necessary considering that prostate cancer is a presumptive condition under 38 C.F.R.§ 3.309(e).

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Therefore, since the RO has taken steps to obtain a medical opinion as to the etiology of the Veteran's prostate condition, the Board finds that another VA examination is necessary to properly adjudicate this issue on appeal.

With regard to the service connection claim for a renal condition, the Board notes that no VA examination has been obtained.

The Board further notes that the Veteran's service treatment records (STRs) show that in November 1966 he was noted to have a past medical history for kidney infection.  The Veteran was also noted to have frequent urination approximately 4 times per hour.  The physician also noted hematuria 4 years prior and that the Veteran recently reported an episode the previous day.  Accordingly, the STRs show that the Veteran may have had a kidney condition prior to service, and, at the very least, that he was treated for a kidney condition during service.

More recent medical records include a May 2004 record noting a CT scan that revealed a left atrophic kidney that still functioned.  A September 2009 medical record noted a past medical history for a small left kidney carcinoma.  A CT scan revealed a small left kidney with no adenopathy.  

A May 2012 medical record noted a diagnosis for left renal atrophy.  No evidence of obstructive uropathy or hydronephrosis was found.  An August 2012 medical record noted a renal sonogram that found no hydronephrosis and no obstruction.  There was a positive finding for left renal atrophy.  Lastly, a March 2015 correctional facility medical record shows a diagnosis for atrophic left kidney with mild chronic kidney disease.

As noted above, VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

In consideration that the evidence of record shows treatment for a kidney condition during service, a condition noted to have possibly existed several years prior to service, and a current diagnosis for chronic kidney disease, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's kidney condition.  38 U.S.C. § 5103A (2012).



2. Right Eyelid Loss and Scar

The Veteran's right eyelid loss and scar is rated 30 percent disabling pursuant to 38 C.F.R. § 4.118, DC 7800.  DC 7818 directs the rater to rate malignant skin neoplasms under DC 7800 for disfigurement of the head, face, or neck, and 7801-7805 for scars.  38 C.F.R. § 4.118, DC 7818 (2017).

Pursuant to DC 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2017).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804 when applicable.  Id. at Note 3. 

Additionally, DC 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such diagnostic codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2017).

In July 2014, the RO sent the Veteran's correctional facility a DBQ form to be completed at the facility.  That month, a licensed optometrist conducted an examination.  The optometrist noted a past medical history for basal cell carcinoma of the right upper eye lid which was excised, but which reappeared as squamous cell carcinoma of the right side of his face.  It was additionally noted the Veteran underwent extensive reconstruction by a plastic surgeon and that, as a result, the Veteran had a narrower right eye fissure.  Upon examination, the Veteran was not found to have anatomical loss of an eye.  The Veteran was found to have anatomical loss of his right eyelid due to oculoplastic reconstruction with also caused scarring, disfigurement and a mild visual defect.  The Veteran's right eye lid was also noted to be manifested by ectropion (condition in which eyelid turns outward) and lagophthalmos (an inability to close eyelids completely).  The right eye was additionally noted to be manifested by ptosis, inactive non-trachomatous and a malignant neoplasm for which the Veteran underwent surgical treatment.  With regard to the Veteran's scarring and disfigurement, the optometrist noted a scar at least one-quarter inch wide at the widest part, scar adherent to the underlying tissue, visible or palpable tissue loss, and gross distortion or asymmetry of one feature or paired set of features of the eyes.  No other information regarding the Veteran's scars were provided, including the number of scars, dimensions or whether the scar(s) were painful or unstable.

An August 2014 VA examination report was based on a review of the claims file including the July 2014 DBQ.  No in person VA examination was conducted.  A review of the August 2014 examination report also shows no finding as to number of scars, dimensions or whether the scar(s) were painful or unstable.

As noted above, painful or unstable scars may receive an evaluation under DC 7804, if applicable.  Additionally, DC 7805 directs the rater to evaluate any disabling effect(s) not considered in a rating provided under such diagnostic codes under an appropriate diagnostic code.  Accordingly, the Board finds both the July and August 2014 examination reports inadequate to adjudicate the increased rating issue on appeal.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

With regard to all VA examinations requested in this Remand, the Board recognizes a September 2015 letter from the RO noting dates that requests were made to the Veteran's correctional facility to coordinate medical examinations.  The RO noted that in August 2015 the chief medical examiner at the facility communicated that he/she was unable to complete examinations at the facility.  However, the letter also incorporated an August 2015 email from the correctional facility advising the RO that accommodations would be provided at the correctional facility for conducting VA examinations, including the provision of an examination room.  The email also advised the RO that an examination at a VA facility could be accommodated if VA paid for transportation.   

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him with the necessary examination at the closest VA medical facility.  See 38 U.S.C. § 5711 (2012).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual also contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-based providers contracted by VHA.  See M21-1MR, Part II.iv.3.F.2.d. (Examinations of Incarcerated Veterans).

Given accommodations offered by the prison facility, the RO is advised they must exhaust all possible avenues for obtaining access to the incarcerated Veteran to obtain the requested examinations.



Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed prostate condition.

The examiner should provide the following opinions:  

(a) Does the Veteran have a current or previous diagnosis for prostate cancer? 

(b) If not, does the Veteran have a diagnosed prostate condition?

(b) With regard to any prostate condition diagnosed, is it at least as likely as not (50 percent or greater probability) that any diagnosed prostate condition is etiologically related to herbicide exposure?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  The examiner should address any conflicting medical evidence of record.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed kidney condition.

The examiner should provide the following opinions:  

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed kidney condition, to include chronic kidney disease, existed prior to service? 

(b) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed kidney condition, to include chronic kidney disease, underwent an increase in severity during service.  If the examiner finds that a kidney condition did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

(c) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed kidney condition, to include chronic kidney disease, is etiologically related to service, to include as due to herbicide exposure?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected right eyelid loss and scar.  The electronic claim file should be made accessible for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria including whether the disability is manifested by unstable or painful scars and note whether such scars cause additional disability.  The examiner must provide a complete rationale for any opinion expressed.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


